                   Case 19-11739-LSS             Doc 118       Filed 08/20/19         Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

                                                               )
    In re:                                                     )   Chapter 11
                                                               )
    iPic-Gold Class Entertainment, LLC, et al.,1               )   Case No. 19-11739 (LSS)
                                                               )   (Jointly Administered)
                                                               )
                                      Debtors.                 )
                                                               )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED
              FOR HEARING ON AUGUST 22, 2019 AT 2:00 P.M. (EASTERN TIME)

       The hearing will be held at the United States Bankruptcy Court for the District of
    Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.

              Any party participating telephonically should make arrangements through
                 CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
                  no later than 12:00 p.m., one (1) business day before the hearing.

MATTER GOING FORWARD

1.           Critical Vendor Cap Motion – Debtors’ Motion: (A) to Increase Interim Critical
             Vendor Cap and Interim PACA/PASA Cap; and (B) Granting Related Relief [Filed:
             8/15/19] (Docket No. 98).

             Response Deadline:     August 21, 2019 at 12:00 p.m. Eastern Time.

             Responses Received: None as of the date hereof.

             Related Documents:

             a)     Debtors’ Motion to Shorten Notice and Schedule Hearing with Respect to
                    Debtors’ Motion: (A) to Increase Interim Critical Vendor Cap and Interim
                    PACA/PASA Cap; and (B) Granting Related Relief [Filed: 8/15/19] (Docket No.
                    99).

             b)     [Signed] Order Granting Debtors’ Motion to Shorten Notice and Schedule
                    Hearing with Respect to Debtors’ Motion: (A) to Increase Interim Critical Vendor


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.


DOCS_DE:225004.1 39566/002
                 Case 19-11739-LSS       Doc 118     Filed 08/20/19   Page 2 of 2



                 Cap and Interim PACA/PASA Cap; and (B) Granting Related Relief [Filed:
                 8/15/19] (Docket No. 103).

        c)       Notice of Hearing on Debtors’ Motion: (A) to Increase Interim Critical Vendor
                 Cap and Interim PACA/PASA Cap; and (B) Granting Related Relief [Filed:
                 8/15/19] (Docket No. 107).

        Status: This matter will go forward.



 Dated: August 20, 2019                          PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ Peter J. Keane
                                                 Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                 Debra I. Grassgreen (CA Bar No. 169978)
                                                 Peter J. Keane (DE Bar No. 5503)
                                                 919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899 (Courier 19801)
                                                 Telephone: (302) 652-4100
                                                 Facsimile: (302) 652-4400
                                                 Email: jpomerantz@pszjlaw.com
                                                         dgrassgreen@pszjlaw.com
                                                         pkeane@pszjlaw.com

                                                 Proposed Counsel for the Debtors and Debtors-in-
                                                 Possession




                                                 2
DOCS_DE:225004.1 39566/002
